(Slip Opinion)              OCTOBER TERM, 2017                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

HALL, AS PERSONAL REPRESENTATIVE OF THE ESTATE OF 

  HALL AND AS SUCCESSOR TRUSTEE OF THE ETHLYN 

   LOUISE HALL FAMILY TRUST v. HALL ET AL. 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE THIRD CIRCUIT

   No. 16–1150. Argued January 16, 2018—Decided March 27, 2018
Respondent Samuel Hall served as caretaker and legal advisor to his
  mother Ethlyn Hall, a property owner in the United States Virgin Is-
  lands. After falling out with Samuel, Ethlyn transferred her property
  into a trust and designated her daughter, petitioner Elsa Hall, as her
  successor trustee. Ethlyn sued Samuel and his law firm over the
  handling of her affairs (the “trust case”). When Ethlyn died, Elsa
  took Ethlyn’s place as trustee and as plaintiff. Samuel later filed a
  separate complaint against Elsa in her individual capacity (the “indi-
  vidual case”).
     On Samuel’s motion, the District Court consolidated the trust and
  individual cases under Federal Rule of Civil Procedure 42(a). The
  District Court held a single trial of the consolidated cases. In the in-
  dividual case, the jury returned a verdict for Samuel, but the District
  Court granted Elsa a new trial. In the trust case, the jury returned a
  verdict against Elsa, and she filed a notice of appeal from the judg-
  ment in that case. Samuel moved to dismiss the appeal on jurisdic-
  tional grounds, arguing that the judgment in the trust case was not
  final and appealable because his claims against Elsa remained unre-
  solved in the individual case. The Court of Appeals for the Third Cir-
  cuit agreed and dismissed the appeal.
Held: When one of several cases consolidated under Rule 42(a) is finally
 decided, that decision confers upon the losing party the immediate
 right to appeal, regardless of whether any of the other consolidated
 cases remain pending. Pp. 4–18.
    (a) Title 28 U. S. C. §1291 vests the courts of appeals with jurisdic-
2                              HALL v. HALL

                                  Syllabus

    tion over “appeals from all final decisions of the district courts,” ex-
    cept those directly appealable to this Court. Under §1291, “any liti-
    gant armed with a final judgment from a lower federal court is enti-
    tled to take an appeal.” Arizona v. Manypenny, 451 U. S. 232, 244.
    Here an appeal would normally lie from the judgment in the trust
    case. But Samuel argues that because the trust and individual cases
    were consolidated under Rule 42(a)(2), they merged and should be
    regarded as one case, such that the judgment in the trust case was
    merely interlocutory and not appealable before the consolidated cases
    in the aggregate are finally resolved. Pp. 4–5.
       (b) Rule 42(a)(2) provides that if “actions before the court involve a
    common question of law or fact, the court may . . . consolidate the ac-
    tions.” The meaning of the term “consolidate” in this context is am-
    biguous. But the term has a legal lineage stretching back at least to
    the first federal consolidation statute, enacted by Congress in 1813.
    Act of July 22, 1813, §3, 3 Stat. 21 (later codified as Rev. Stat. §921
    and 28 U. S. C. §734 (1934 ed.)). That history makes clear that one of
    multiple cases consolidated under the Rule retains its independent
    character, at least to the extent it is appealable when finally re-
    solved, regardless of any ongoing proceedings in the other cases.
    Pp. 5–6.
       (c) Under the consolidation statute—which was in force for 125
    years, until its replacement by Rule 42(a)—consolidation was under-
    stood not as completely merging the constituent cases into one, but as
    enabling more efficient case management while preserving the dis-
    tinct identities of the cases and rights of the separate parties in them.
    See, e.g., Rich v. Lambert, 12 How. 347; Mutual Life Ins. Co. v.
    Hillmon, 145 U. S. 285; Stone v. United States, 167 U. S. 178. Just
    five years before Rule 42(a) became law, the Court reiterated that,
    under the consolidation statute, consolidation did not result in the
    merger of constituent cases. Johnson v. Manhattan R. Co., 289 U. S.
    479, 496–497. This body of law supports the inference that, prior to
    Rule 42(a), a judgment completely resolving one of several consoli-
    dated cases was an immediately appealable final decision. Pp. 6–12.
       (d) Rule 42(a) was expressly modeled on the consolidation statute.
    Because the Rule contained no definition of “consolidate,” the term
    presumably carried forward the same meaning ascribed to it under
    the statute and reaffirmed in Johnson.
       Samuel nonetheless asserts that “consolidate” took on a different
    meaning under Rule 42(a). He describes the Rule as permitting two
    forms of consolidation: consolidation for limited purposes and consol-
    idation for all purposes. He locates textual authority for the former
    in a new provision, subsection (a)(1), which permits courts to “join for
    hearing or trial any or all matters at issue in the actions.” And he
                     Cite as: 584 U. S. ____ (2018)                     3

                                Syllabus

  contends that subsection (a)(2), so as not to be superfluous, must
  permit the merger of cases that have been consolidated for all pur-
  poses into a single, undifferentiated case. But the narrow grant of
  authority in subsection (a)(1) cannot fairly be read as the exclusive
  source of a district court’s power to consolidate cases for limited pur-
  poses, because there is much more to litigation than hearings or tri-
  als. Instead, that undisputed power must stem from subsection
  (a)(2). That defeats Samuel’s argument that interpreting subsection
  (a)(2) to adopt the traditional understanding of consolidation would
  render it duplicative of subsection (a)(1), and that subsection (a)(2)
  therefore must permit courts to merge the actions into a single unit.
     Moreover, a Federal Rules Advisory Committee would not take a
  term that had long meant that separate actions do not merge into
  one, and silently and abruptly reimagine the same term to mean that
  they do. Nothing in the pertinent Committee proceedings supports
  the notion that Rule 42(a) was meant to overturn the settled under-
  standing of consolidation; the Committee simply commented that
  Rule 42(a) “is based upon” its statutory predecessor, “but insofar as
  the statute differs from this rule, it is modified.” Advisory Commit-
  tee’s Notes on 1937 Adoption of Fed. Rule Civ. Proc. 42(a), 28 U. S. C.
  App., p. 887. The limited extent to which this Court has addressed
  consolidation since adoption of Rule 42(a) confirms that the tradi-
  tional understanding remains in place. See, e.g., Bank Markazi v. Pe-
  terson, 578 U. S. ___, ___–___; Butler v. Dexter, 425 U. S. 262, 266–
  267.
     This decision does not mean that district courts may not consoli-
  date cases for all purposes in appropriate circumstances. But con-
  stituent cases retain their separate identities at least to the extent
  that a final decision in one is immediately appealable by the losing
  party. Pp. 12–17.
679 Fed. Appx. 142, reversed and remanded.

  ROBERTS, C. J., delivered the opinion for a unanimous Court.
                        Cite as: 584 U. S. ____ (2018)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 16–1150
                                   _________________


  ELSA HALL, AS PERSONAL REPRESENTATIVE OF THE 

 ESTATE OF ETHLYN LOUISE HALL AND AS SUCCESSOR 

   TRUSTEE OF THE ETHLYN LOUISE HALL FAMILY

    TRUST, PETITIONER v. SAMUEL HALL, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE THIRD CIRCUIT

                                [March 27, 2018]


  CHIEF JUSTICE ROBERTS delivered the opinion of the
Court.
  Three Terms ago, we held that one of multiple cases
consolidated for multidistrict litigation under 28 U. S. C.
§1407 is immediately appealable upon an order disposing
of that case, regardless of whether any of the others re-
main pending. Gelboim v. Bank of America Corp., 574
U. S. ___ (2015). We left open, however, the question
whether the same is true with respect to cases consoli-
dated under Rule 42(a) of the Federal Rules of Civil Proce-
dure. Id., at ___, n. 4 (slip op., at 7, n. 4). This case pre-
sents that question.
                            I
  Petitioner Elsa Hall and respondent Samuel Hall are
siblings enmeshed in a long-running family feud. Their
mother, Ethlyn Hall, lived and owned property in the
United States Virgin Islands. Samuel, a lawyer in the
Virgin Islands, served as Ethlyn’s caretaker and provided
her with legal assistance. But trouble eventually came to
2                      HALL v. HALL

                     Opinion of the Court

paradise, and Samuel and Ethlyn fell out over Samuel’s
management of Ethlyn’s real estate holdings. During a
visit from Elsa, Ethlyn established an inter vivos trust,
transferred all of her property into the trust, and desig-
nated Elsa as her successor trustee. Ethlyn then moved to
Miami—under circumstances disputed by the parties—to
live with her daughter.
   The family squabble made its way to court in May 2011.
Ethlyn, acting in her individual capacity and as trustee of
her inter vivos trust, sued Samuel and his law firm in
Federal District Court (the “trust case”).          Ethlyn’s
claims—for breach of fiduciary duty, legal malpractice,
conversion, fraud, and unjust enrichment—concerned the
handling of her affairs by Samuel and his law firm before
she left for Florida.
   Then Ethlyn died, and Elsa stepped into her shoes as
trustee and accordingly as plaintiff in the trust case.
Samuel promptly filed counterclaims in that case against
Elsa—in both her individual and representative capaci-
ties—for intentional infliction of emotional distress, fraud,
breach of fiduciary duty, conversion, and tortious inter-
ference. Samuel contended that Elsa had turned their
mother against him by taking advantage of Ethlyn’s alleged
mental frailty. But Samuel ran into an obstacle: Elsa was
not a party to the trust case in her individual capacity
(only Ethlyn had been). So Samuel filed a new complaint
against Elsa in her individual capacity in the same Dis-
trict Court (the “individual case”), raising the same claims
that he had asserted as counterclaims in the trust case.
   The trust and individual cases initially proceeded along
separate tracks. Eventually, on Samuel’s motion, the
District Court consolidated the cases under Rule 42(a) of
the Federal Rules of Civil Procedure, ordering that “[a]ll
submissions in the consolidated case shall be filed in” the
docket assigned to the trust case. App. to Pet. for Cert.
A–15.
                 Cite as: 584 U. S. ____ (2018)            3

                     Opinion of the Court

  Just before the trial commenced, the District Court
dismissed from the trust case Samuel’s counterclaims
against Elsa. Those claims remained in the individual
case. The parties then tried the consolidated cases to-
gether before a jury.
  In the individual case, the jury returned a verdict for
Samuel on his intentional infliction of emotional distress
claim against Elsa, awarding him $500,000 in compensa-
tory damages and $1.5 million in punitive damages. The
clerk entered judgment in that case, but the District Court
granted Elsa a new trial, which had the effect of reopening
the judgment. The individual case remains pending before
the District Court.
  In the trust case, the jury returned a verdict against
Elsa, in her representative capacity, on her claims against
Samuel and his law firm. The clerk entered judgment in
that case directing that Elsa “recover nothing” and that
“the action be dismissed on the merits.” Id., at A–12.
  Elsa filed a notice of appeal from the District Court’s
judgment in the trust case. Samuel and his law firm
moved to dismiss the appeal on jurisdictional grounds,
arguing that the judgment was not final and appealable
because his claims against Elsa remained unresolved in
the individual case. The Court of Appeals for the Third
Circuit agreed. When two cases have been consolidated
for all purposes, the court reasoned, a final decision on one
set of claims is generally not appealable while the second
set remains pending. The court explained that it consid-
ers “whether a less-than-complete judgment is appealable”
on a “case-by-case basis.” 679 Fed. Appx. 142, 145 (2017).
Here, the fact that the claims in the trust and individual
cases had been “scheduled together and tried before a
single jury” “counsel[ed] in favor of keeping the claims
together on appeal.” Ibid. The court dismissed Elsa’s
appeal for lack of jurisdiction.
  We granted certiorari, 582 U. S. ___ (2017), and now
4                       HALL v. HALL

                      Opinion of the Court

reverse.
                               II

                               A

   Had the District Court never consolidated the trust and
individual cases, there would be no question that Elsa
could immediately appeal from the judgment in the trust
case. Title 28 U. S. C. §1291 vests the courts of appeals
with jurisdiction over “appeals from all final decisions of
the district courts,” except those directly appealable to this
Court. A final decision “ends the litigation on the merits
and leaves nothing for the court to do but execute the
judgment.” Ray Haluch Gravel Co. v. Central Pension
Fund of Operating Engineers and Participating Employ-
ers, 571 U. S. 177, 183 (2014). The archetypal final deci-
sion is “one[ ] that trigger[s] the entry of judgment.” Mo-
hawk Industries, Inc. v. Carpenter, 558 U. S. 100, 103
(2009). Appeal from such a final decision is a “matter of
right.” Gelboim, 574 U. S., at ___ (slip op., at 1). Under
§1291, “any litigant armed with a final judgment from a
lower federal court is entitled to take an appeal,” Arizona
v. Manypenny, 451 U. S. 232, 244 (1981), which generally
must be filed within 30 days, 28 U. S. C. §2107(a).
   Here the jury’s verdict against Elsa resolved all of the
claims in the trust case, and the clerk accordingly entered
judgment in that case providing that “the action be dis-
missed on the merits.” App. to Pet. for Cert. A–12. With
the entry of judgment, the District Court “completed its
adjudication of [Elsa’s] complaint and terminated [her]
action.” Gelboim, 574 U. S., at ___ (slip op., at 7). An
appeal would normally lie from that judgment.
   But, Samuel contends, there is more to the litigation
than the suit Elsa pursued against him in her representa-
tive capacity. There is also his suit against her in her
individual capacity, which has not yet been decided.
Because the District Court consolidated the trust and
                 Cite as: 584 U. S. ____ (2018)            5

                     Opinion of the Court

individual cases under Rule 42(a)(2), he argues, they
merged and should be regarded as one case. Viewed that
way, the judgment in the trust case was merely interlocu-
tory, and more remains to be done in the individual case
before the consolidated cases in the aggregate are finally
resolved and subject to appeal.
                               B
   Rule 42(a)—entitled “[c]onsolidation”—provides that if
“actions before the court involve a common question of law
or fact, the court may” take one of three measures. First,
the court may “join for hearing or trial any or all matters
at issue in the actions.” Fed. Rule Civ. Proc. 42(a)(1).
Second, the court may “consolidate the actions.” Rule
42(a)(2). Third, the court may “issue any other orders to
avoid unnecessary cost or delay.” Rule 42(a)(3). Whether
the judgment entered in the trust case is an immediately
appealable final decision turns on the effect of consolida-
tion under Rule 42(a).
   Samuel, looking to dictionary definitions, asserts that
the “plain meaning of the phrase ‘consolidate the actions’
is . . . to unite two or more actions into one whole—that is,
to join them into a single case.” Brief for Respondents 23
(citing Black’s Law Dictionary (10th ed. 2014); some inter-
nal quotation marks and alterations omitted). But the
meaning of “consolidate” in the present context is am-
biguous. When Rule 42(a) was adopted, the term was gener-
ally defined, as it is now, as meaning to “unite, as various
particulars, into one mass or body; to bring together in
close union; to combine.” Webster’s New International
Dictionary 570 (2d ed. 1942). Consolidation can thus
sometimes signify the complete merger of discrete units:
“The company consolidated two branches.” But the term
can also mean joining together discrete units without
causing them to lose their independent character. The
United States, for example, is composed of States
6                       HALL v. HALL

                      Opinion of the Court

“unite[d], as various particulars, into one mass or body,”
“br[ought] together in close union,” or “combine[d].” Yet
all agree that entry into our Union “by no means implies
the loss of distinct and individual existence . . . by the
States.” Texas v. White, 7 Wall. 700, 725 (1869). “She
consolidated her books” hardly suggests that the “books”
became “book.” The very metaphor Samuel offers—that
consolidation “make[s] two one, like marriage”—highlights
this point. Tr. of Oral Arg. 56. However dear to each
other, spouses would be surprised to hear that their union
extends beyond the metaphysical. This is not a plain
meaning case.
   It is instead about a term—consolidate—with a legal
lineage stretching back at least to the first federal consoli-
dation statute, enacted by Congress in 1813. Act of July
22, 1813, §3, 3 Stat. 21 (later codified as Rev. Stat. §921
and 28 U. S. C. §734 (1934 ed.)). Over 125 years, this
Court, along with the courts of appeals and leading trea-
tises, interpreted that term to mean the joining together—
but not the complete merger—of constituent cases. Those
authorities particularly emphasized that constituent cases
remained independent when it came to judgments and
appeals. Rule 42(a), promulgated in 1938, was expressly
based on the 1813 statute. The history against which Rule
42(a) was adopted resolves any ambiguity regarding the
meaning of “consolidate” in subsection (a)(2). It makes
clear that one of multiple cases consolidated under the
Rule retains its independent character, at least to the
extent it is appealable when finally resolved, regardless of
any ongoing proceedings in the other cases.
                           C
  Lord Mansfield pioneered the consolidation of related
cases in England, and the practice quickly took root in
American courts. See Mutual Life Ins. Co. v. Hillmon, 145
U. S. 285, 292 (1892). In 1813, Congress authorized the
                  Cite as: 584 U. S. ____ (2018)              7

                      Opinion of the Court

newly formed federal courts, when confronted with “causes
of like nature, or relative to the same question,” to “make
such orders and rules concerning proceedings therein as
may be conformable to the principles and usages belonging
to courts for avoiding unnecessary costs or delay in the
administration of justice” and to “consolidate[]” the causes
when it “shall appear reasonable.” §3, 3 Stat. 21. This
consolidation statute applied at law, equity, and admi-
ralty, see 1 W. Rose, A Code of Federal Procedure §823(a)
(1907) (Rose), and remained in force for 125 years, until its
replacement by Rule 42(a).
   From the outset, we understood consolidation not as
completely merging the constituent cases into one, but
instead as enabling more efficient case management while
preserving the distinct identities of the cases and the
rights of the separate parties in them. In Rich v. Lambert,
12 How. 347 (1852), for example, we considered an appeal
from several consolidated cases in admiralty. The appel-
lees, the owners of cargo damaged during shipment, raised
a challenge to our jurisdiction that turned on the nature of
the consolidation. At the time, we could exercise appellate
jurisdiction only over cases involving at least $2,000 in
controversy. The damages awarded to the cargo owners in
the consolidated cases surpassed $2,000 in the aggregate,
but most of the constituent cases did not individually clear
that jurisdictional hurdle. Id., at 352–353.
   We declined to view the consolidated cases as one for
purposes of appeal, concluding that we had jurisdiction
only over those constituent cases that individually in-
volved damages exceeding $2,000. Ibid. As we explained,
“although [a consolidated] proceeding assumes the form of
a joint suit, it is in reality a mere joinder of distinct causes
of action by distinct parties, arising out of a common
injury, and which are heard and determined, so far as the
merits are concerned, the same as in the case of separate
libels for each cause of action.” Id., at 353. Consolidation
8                      HALL v. HALL

                     Opinion of the Court

was “allowed by the practice of the court for its conven-
ience, and the saving of time and expense to the parties.”
Ibid.
   The trial court’s decree, we noted, had the effect of
individually resolving each constituent case. Ibid. (“The
same decree . . . is entered as in the case of separate
suits.”); see Black’s Law Dictionary 532 (3d ed. 1933)
(“decree” is a “judgment of a court of equity or admiralty,
answering for most purposes to the judgment of a court of
common law”). Accordingly, we did “not perceive . . . any
ground for a distinction as to the right of appeal from a
decree as entered in these cases from that which exists
where the proceedings have been distinct and separate
throughout.” Rich, 12 How., at 353; see Hanover Fire Ins.
Co. v. Kinneard, 129 U. S. 176, 177 (1889) (evaluating
appellate jurisdiction over a writ of error in one of several
consolidated cases without reference to the others).
   We elaborated on the principles underlying consolida-
tion in Mutual Life Insurance Co. v. Hillmon, 145 U. S.
285. Hillmon, a staple of law school courses on evidence,
involved three separate actions instituted against differ-
ent life insurance companies by one Sallie Hillmon, the
beneficiary on policies purchased by her husband John.
Sallie claimed she was entitled to the sizable proceeds of
the policies because John had died while journeying
through southern Kansas with two companions in search
of a site for a cattle ranch. The three companies countered
that John was in fact still alive, having conspired with one
of the companions to murder the other and pass his corpse
off as John’s, all as part of an insurance fraud scheme.
The trial court consolidated the cases and tried them
together. Id., at 285–287.
   The court, for purposes of determining the number of
peremptory juror challenges to which each defendant was
entitled, treated the three cases as though they had
merged into one. Ibid. On appeal we disagreed, holding
                 Cite as: 584 U. S. ____ (2018)            9

                     Opinion of the Court

that each defendant should receive the full complement of
peremptory challenges. Id., at 293. That was because,
“although the defendants might lawfully be compelled, at
the discretion of the court, to try the cases together, the
causes of action remained distinct, and required separate
verdicts and judgments; and no defendant could be de-
prived, without its consent, of any right material to its
defence . . . to which it would have been entitled if the
cases had been tried separately.” Ibid. On remand, one
case settled, and a consolidated trial of the others “re-
sult[ed] in separate judgments” for Sallie. Connecticut
Mut. Life Ins. Co. v. Hillmon, 188 U. S. 208, 209 (1903).
   In Stone v. United States, 167 U. S. 178, 189 (1897), we
held that a party appealing from the judgment in one of
two cases consolidated for trial could not also raise claims
with respect to the other case. John Stone was the sole
defendant in one case and one of three defendants in the
other. Id., at 179–181. After a consolidated trial, the jury
returned a verdict in the case against Stone alone; its
verdict in the multidefendant case was set aside. Id., at
181. Stone appealed from the judgment in his case, argu-
ing that the failure to grant a peremptory challenge in the
multidefendant case affected the jury’s verdict in his. Id.,
at 189. We rejected that claim, punctiliously respecting
the distinction between the constituent cases. There was
“no merit in the objection,” we said, because in the case
before us Stone had “had the benefit of the three peremp-
tory challenges” to which he was entitled in that case.
Ibid.; see Stone v. United States, 64 F. 667, 672 (CA9 1894)
(“The two cases, although consolidated, were separate and
distinct. Defendant had exercised all the rights and privi-
leges he was entitled to in this case.”).
   And just five years before Rule 42(a) became law, we
reiterated that, under the consolidation statute, consolida-
tion did not result in the merger of constituent cases.
Johnson v. Manhattan R. Co., 289 U. S. 479, 496–497
10                           HALL v. HALL

                          Opinion of the Court

(1933). A major case of its day, Johnson arose from the
“financial embarrassment” during the Great Depression of
two companies involved in operating the New York sub-
way system. Johnson v. Manhattan R. Co., 61 F. 2d 934,
936 (CA2 1932). In the resulting litigation, the District
Court consolidated two suits, apparently with the intent to
“effect an intervention of the parties to the [first suit] in
the [second] suit”—in other words, to make the two suits
one. Id., at 940. Judge Learned Hand, writing for the
Second Circuit on appeal, would have none of it: “consoli-
dation does not merge the suits; it is a mere matter of
convenience in administration, to keep them in step. They
remain as independent as before.” Ibid. We affirmed,
relying on Hillmon and several lower court cases reflecting
the same understanding of consolidation. Johnson, 289
U. S., at 497, n. 8. We explained once more that “consoli-
dation is permitted as a matter of convenience and econ-
omy in administration, but does not merge the suits into a
single cause, or change the rights of the parties, or make
those who are parties in one suit parties in another.” Id.,
at 496–497.
   Decisions by the Courts of Appeals, with isolated depar-
tures,* reflected the same understanding in cases involv-
ing all manners of consolidation. See, e.g., Baltimore S. S.
Co., Inc. v. Koppel Indus. Car & Equip. Co., 299 F. 158,
160 (CA4 1924) (“the consolidation for convenience of trial
did not merge the two causes of action” or “deprive either
——————
   * See, e.g., Edward P. Allis Co. v. Columbia Mill Co., 65 F. 52, 54
(CA8 1894) (involving two suits “consolidated, and tried as one action,”
with the “complaint in the first suit . . . treated as a counterclaim
interposed in the second suit”). State practice was varied. Compare,
e.g., East Bay Municipal Util. Dist. v. Kieffer, 99 Cal. App. 240, 263
(1929) (denial of rehearing) (“By such consolidation the three proceed-
ings became one proceeding and should have been determined by a
single verdict, ‘a single set of findings and a single judgment.’ ”), with
Missouri Pac. R. Co. v. Helmert, 196 Ark. 1073, 121 S. W. 2d 103 (1938)
(consolidated cases resulted in separate judgments).
                  Cite as: 584 U. S. ____ (2018)           11

                      Opinion of the Court

party of any right or relieve it of any burden incident to
the libel or cross-libel as a separate proceeding”); Taylor v.
Logan Trust Co., 289 F. 51, 53 (CA8 1923) (parties to one
constituent case could not appeal orders in the other be-
cause “consolidation did not make the parties to one suit
parties to the other”; cited in Johnson); Toledo, St. L. & K.
C. R. Co. v. Continental Trust Co., 95 F. 497, 506 (CA6
1899) (consolidation “operates as a mere carrying on to-
gether of two separate suits supposed to involve identical
issues” and “does not avoid the necessity of separate de-
crees in each case”; cited in Johnson).
   One frequently cited case illustrates the point. In Adler
v. Seaman, 266 F. 828, 831 (CA8 1920), the District Court
“sought to employ consolidation as a medium of getting
the two independent suits united,” but the Court of Ap-
peals made clear that the consolidation statute did not
authorize such action. The court explained that constitu-
ent cases sometimes “assume certain natural attitudes
toward each other, such as ‘in the nature of ’ a cross-bill or
intervention.” Id., at 838. Be that as it may, the court
continued, “this is purely a rule of convenience, and does
not result in actually making such parties defendants or
interveners in the other suit.” Ibid. The court described
“the result of consolidation” as instead “merely to try cases
together, necessitating separate verdicts and judgments or
separate decrees,” and to “leave” the constituent cases
“separate, independent action[s].” Id., at 838, 840.
   Treatises summarizing federal precedent applying the
consolidation statute also concluded that consolidated
cases “remain distinct.” 1 Rose §823(c), at 758. They
recognized that consolidated cases should “remain sepa-
rate as to parties, pleadings, and judgment,” W. Simkins,
Federal Practice 63 (rev. ed. 1923), and that “[t]here must
be separate verdicts, judgments or decrees, even although
the consolidating party wished for one verdict,” 1 Rose
§823(c), at 758; see also G. Virden, Consolidation Under
12                     HALL v. HALL

                     Opinion of the Court

Rule 42 of the Federal Rules of Civil Procedure, in 141
F. R. D. 169, 173–174 (1992) (Virden) (“as of 1933 and the
Johnson case of that year, it was well settled that consoli-
dation in the federal courts did not merge the separate
cases into a single action”).
   Several aspects of this body of law support the inference
that, prior to Rule 42(a), a judgment completely resolving
one of several consolidated cases was an immediately
appealable final decision. We made clear, for example,
that each constituent case must be analyzed individually
on appeal to ascertain jurisdiction and to decide its dispo-
sition—a compartmentalized analysis that would be gratu-
itous if the cases had merged into a single case subject to a
single appeal. We emphasized that constituent cases
should end in separate decrees or judgments—the tradi-
tional trigger for the right to appeal, for which there would
be no need if an appeal could arise only from the resolu-
tion of the consolidated cases as a whole. We explained
that the parties to one case did not become parties to the
other by virtue of consolidation—indicating that the right
of each to pursue his individual case on appeal should not
be compromised by the litigation conduct of the other.
And, finally, we held that consolidation could not prejudice
rights to which the parties would have been due had
consolidation never occurred. Forcing an aggrieved party
to wait for other cases to conclude would substantially
impair his ability to appeal from a final decision fully
resolving his own case—a “matter of right,” Gelboim, 574
U. S., at ___ (slip op., at 1), to which he was “entitled,”
Manypenny, 451 U. S., at 244.
                           D
  Against this background, two years after Johnson, the
Rules Advisory Committee began discussion of what was
to become Rule 42(a). The Rule, which became effective in
1938, was expressly modeled on its statutory predecessor,
                  Cite as: 584 U. S. ____ (2018)           13

                      Opinion of the Court

the Act of July 22, 1813. See Advisory Committee’s Notes
on 1937 Adoption of Fed. Rule Civ. Proc. 42(a), 28 U. S. C.
App., p. 887. The Rule contained no definition of “consoli-
date,” so the term presumably carried forward the same
meaning we had ascribed to it under the consolidation
statute for 125 years, and had just recently reaffirmed in
Johnson. See Frankfurter, Some Reflections on the Read-
ing of Statutes, 47 Colum. L. Rev. 527, 537 (1947) (“if a
word is obviously transplanted from another legal source,
whether the common law or other legislation, it brings the
old soil with it”); cf. Class v. United States, 583 U. S. ___,
___ (2018) (slip op., at 10) (Federal Rule of Criminal Pro-
cedure 11(a)(2) did not silently alter existing doctrine
established by this Court’s past decisions).
  Samuel nonetheless asserts that there is a significant
distinction between the original consolidation statute and
Rule 42(a). The statute authorized district courts to “con-
solidate” related “causes when it appears reasonable to do
so” or to “make such orders and rules . . . as may be con-
formable to the usages of courts for avoiding unnecessary
costs or delay in the administration of justice.” 28 U. S. C.
§734 (1934 ed.). Rule 42(a) permits district courts not only
to “consolidate the actions” (subsection (a)(2)) and “issue
any other orders to avoid unnecessary cost or delay” (sub-
section (a)(3)), but also to “join for hearing or trial any or
all matters at issue in the actions” (subsection (a)(1)).
  Whatever “consolidate” meant under the statute, Sam-
uel posits, it took on a different meaning under Rule 42(a)
with the addition of subsection (a)(1). Samuel describes
the Rule as “permit[ting] two forms of consolidation”:
consolidation that “extend[s] only to certain proceedings,”
such as discovery, and consolidation “for all purposes.”
Brief for Respondents 4–5. He locates textual authority
for the former in subsection (a)(1), which he says empow-
ers courts to “join[ ] multiple actions for procedural pur-
poses.” Id., at 23. In light of this broad grant of authority,
14                      HALL v. HALL

                      Opinion of the Court

he contends, subsection (a)(2) must provide for something
more if it is not to be superfluous. And Samuel sees that
something more as the ability to merge cases that have
been consolidated for “all purposes” into a single, undiffer-
entiated case—one appealable only when all issues in each
formerly distinct case have been decided. See id., at 22–24
(to “consolidate” separate actions is “to join them into a
single case” or “meld [them] into a single unit” (alterations
omitted)).
   We disagree. It is only by substantially overreading
subsection (a)(1) that Samuel can argue that its addition
compels a radical reinterpretation of the familiar term
“consolidate” in subsection (a)(2). The text of subsection
(a)(1) permits the joining of cases only for “hearing or
trial.” That narrow grant of authority cannot fairly be
read as the exclusive source of a district court’s power to
“join[ ] multiple actions for procedural purposes.” Brief for
Respondents 23. There is, after all, much more to litiga-
tion than hearings or trials—such as motions practice or
discovery. A district court’s undisputed ability to consoli-
date cases for such limited purposes must therefore stem
from subsection (a)(2). That defeats Samuel’s argument
that interpreting subsection (a)(2) to adopt the traditional
understanding of consolidation would render it “wholly
duplicative of [subsection] (a)(1),” and that subsection
(a)(2) “therefore must permit courts . . . to ‘consolidate’ the
actions themselves into a single unit.” Id., at 23–24.
Samuel’s reinterpretation of “consolidate” is, in other
words, a solution in search of a problem.
   We think, moreover, that if Rule 42(a) were meant to
transform consolidation into something sharply contrary
to what it had been, we would have heard about it. Con-
gress, we have held, “does not alter the fundamental
details” of an existing scheme with “vague terms” and
“subtle device[s].” Whitman v. American Trucking Assns.,
Inc., 531 U. S. 457, 468 (2001); cf. Class, 583 U. S., at ___
                 Cite as: 584 U. S. ____ (2018)          15

                     Opinion of the Court

(slip op., at 10). That is true in spades when it comes to
the work of the Federal Rules Advisory Committees.
Their laborious drafting process requires years of effort
and many layers of careful review before a proposed Rule
is presented to this Court for possible submission to Con-
gress. See Report of Advisory Committee on Rules for
Civil Procedure (Apr. 1937) (describing the exhaustive
process undertaken to draft the first Federal Rules of Civil
Procedure). No sensible draftsman, let alone a Federal
Rules Advisory Committee, would take a term that had
meant, for more than a century, that separate actions do
not merge into one, and silently and abruptly reimagine
the same term to mean that they do.
    Similarly, nothing in the pertinent proceedings of the
Rules Advisory Committee supports the notion that Rule
42(a) was meant to overturn the settled understanding of
consolidation. See United States v. Vonn, 535 U. S. 55, 64,
n. 6 (2002) (Advisory Committee Notes are “a reliable
source of insight into the meaning of a rule”). In this
instance, the Committee simply commented that Rule
42(a) “is based upon” its statutory predecessor, “but inso-
far as the statute differs from this rule, it is modified.”
Advisory Committee’s Notes on 1937 Adoption of Fed.
Rule Civ. Proc. 42(a), 28 U. S. C. App., at 887. The Com-
mittee did not identify any specific instance in which Rule
42(a) changed the statute, let alone the dramatic trans-
formation Samuel would have us recognize. See Virden
174–181 (evaluating the history of the development of
Rule 42(a) and finding no evidence that the Committee
intended a shift in meaning along the lines proposed by
Samuel). This is significant because when the Committee
intended a new rule to change existing federal practice, it
typically explained the departure. See, e.g., Advisory
Committee’s Notes on 1937 Adoption of Fed. Rule Civ.
Proc. 4, 28 U. S. C. App., p. 747 (a predecessor statute “is
substantially continued insofar as it applies to a sum-
16                     HALL v. HALL

                     Opinion of the Court

mons, but its requirements as to teste of process are su-
perseded”); Advisory Committee’s Notes on 1937 Adoption
of Fed. Rule Civ. Proc. 18, 28 U. S. C. App., p. 802 (“In
respect to fraudulent conveyances the rule changes the
former rule requiring a prior judgment against the owner
. . . to conform to the provisions of the Uniform Fraudulent
Conveyance Act, §§ 9 and 10.”).
    As a leading treatise explained at the time, through
consolidation under Rule 42(a) “one or many or all of the
phases of the several actions may be merged. But merger
is never so complete in consolidation as to deprive any
party of any substantial rights which he may have pos-
sessed had the actions proceeded separately.” 3 J. Moore
& J. Friedman, Moore’s Federal Practice §42.01, pp. 3050–
3051 (1938). Thus, “separate verdicts and judgments are
normally necessary.” Id., at 3051, n. 12.
    The limited extent to which this Court has addressed
consolidation since adoption of Rule 42(a) confirms the
traditional understanding. Just recently in Bank Markazi
v. Peterson, 578 U. S. ___, ___–___ (2016) (slip op., at 19–
20), for example, the Court determined that cases “consol-
idated for administrative purposes at the execution stage
. . . were not independent of the original actions for dam-
ages and each claim retained its separate character.” The
Court quoted as authority a treatise explaining that “ac-
tions do not lose their separate identity because of consoli-
dation.” Id., at ___ (slip op., at 20) (quoting 9A C. Wright
& A. Miller, Federal Practice and Procedure §2382, p. 10
(3d ed. 2008) (Wright & Miller)).
    In Butler v. Dexter, 425 U. S. 262, 266–267 (1976) (per
curiam), we dismissed an appeal because the constitutional
question that supplied our jurisdiction had been raised
not in the case before us, but instead only in other cases
with which it had been consolidated. We explained that
“[e]ach case . . . must be considered separately to deter-
mine whether or not this Court has jurisdiction to consider
                  Cite as: 584 U. S. ____ (2018)            17

                      Opinion of the Court

its merits”. Id., at 267, n. 12; see Rich, 12 How., at 352–
353. And in Alfred Dunhill of London, Inc. v. Republic of
Cuba, 425 U. S. 682, 735, and n. 22 (1976) (Marshall, J.,
dissenting), four dissenting Justices—reaching an issue
not addressed by the majority—cited Johnson for the
proposition that actions are “not merged” and do “not lose
their separate identities because of . . . consolidation”
under Rule 42(a).
   In the face of all the foregoing, we cannot accept Sam-
uel’s contention that “consolidate” in Rule 42(a) carried a
very different meaning—with very different consequences—
than it had in Johnson, just five years before the Rule
was adopted.
   None of this means that district courts may not consoli-
date cases for “all purposes” in appropriate circumstances.
District courts enjoy substantial discretion in deciding
whether and to what extent to consolidate cases. See 9A
Wright & Miller §2383 (collecting cases). What our deci-
sion does mean is that constituent cases retain their sepa-
rate identities at least to the extent that a final decision in
one is immediately appealable by the losing party. That
is, after all, the point at which, by definition, a “district
court disassociates itself from a case.” Swint v. Chambers
County Comm’n, 514 U. S. 35, 42 (1995). We thus express
no view on any issue arising prior to that time.
                         *    *     *
   The normal rule is that a “final decision” confers upon
the losing party the immediate right to appeal. That rule
provides clear guidance to litigants. Creating exceptions
to such a critical step in litigation should not be under-
taken lightly. Congress has granted us the authority to pre-
scribe rules “defin[ing] when a ruling of a district court is
final for the purposes of appeal under” §1291, 28 U. S. C.
§2072(c), and we have explained that changes with respect
to the meaning of final decision “are to come from rule-
18                      HALL v. HALL

                      Opinion of the Court

making, . . . not judicial decisions in particular controver-
sies,” Microsoft Corp. v. Baker, 582 U. S. ___, ___ (2017)
(slip op., at 15). If, as Samuel fears, our holding in this
case were to give rise to practical problems for district
courts and litigants, the appropriate Federal Rules Advi-
sory Committees would certainly remain free to take the
matter up and recommend revisions accordingly.
   Rule 42(a) did not purport to alter the settled under-
standing of the consequences of consolidation. That un-
derstanding makes clear that when one of several consoli-
dated cases is finally decided, a disappointed litigant is
free to seek review of that decision in the court of appeals.
   We reverse the judgment of the Court of Appeals for the
Third Circuit and remand the case for further proceedings
consistent with this opinion.
                                              It is so ordered.